Citation Nr: 1409164	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD and panic disorder with agoraphobia, to include Major Depressive Disorder, to include as secondary to Tourette's syndrome.

3.  Entitlement to service connection for Tourette's syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

As noted in the Board's April 2013 remand, the Veteran was scheduled for a live videoconference hearing before a member of the Board.  The Veteran failed to report and the Board considers the Veteran's request for a hearing withdrawn.

In April 2013, the Board reopened the Veteran's claim of entitlement to service connection for PTSD and remanded the issues for further development.  With respect to his claim for service connection for PTSD, in the April 2013 remand the Board requested that (1) the Veteran be provided with notice detailing how the Veteran could substantiate his PTSD claim; (2) the Veteran's service personnel records be obtained; (3) any outstanding treatment records from the San Antonio VAMC be obtained; (4) records from the Social Security Administration be obtained; (5) the Veteran be afforded a VA examination to determine if he suffers from PTSD; and (6) the Veteran's claim be readjudicated following completion of the above.  As will be discussed below in further detail, the Board finds that there was compliance with its April 2013 remand; thus, it may proceed with a decision on the issue of service connection for PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998).

By way of a January 2014 rating decision, the Appeals Management Center (AMC) granted service connection for panic disorder with agoraphobia.  That decision is a full grant of benefits with respect to service connection for that disability.  

The Board has broadened the issue of entitlement to service connection for an acquired psychiatric disorder to include as secondary to Tourette's syndrome.  This is because an August 2013 VA examiner concluded that the Veteran's depression is more likely than not secondary to his Tourette's syndrome.

(The issues of entitlement to service connection for Tourette's syndrome and an acquired psychiatric disorder, other than PTSD and panic disorder with agoraphobia, are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran has not been diagnosed as having PTSD in accordance with the standards enunciated in the DSM-IV.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection was received in January 2008.  Through the April 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim. Thereafter, the Veteran was afforded the opportunity to respond. In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the January 2008 notice letter.  As noted in the introduction, pursuant to the Board's prior remand, the Veteran was furnished with notice specifically relating to his PTSD claim in April 2013.  This notice informed the Veteran of how to substantiate his claim of service connection for PTSD, including how to identify stressors relating to his purported PTSD.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file.  Moreover, as required by the Board's April 2013 remand, the Veteran's service personnel records and records from the Social Security Administration have been obtained and associated with the file.  VA treatment records have been associated with the claims file as well.  Pursuant to the Board's April 2013 remand, outstanding VA treatment records have been associated with the Veteran's virtual (Virtual VA) file.  To date, no further records outside the claims file have been identified by the Veteran.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In August 2013, VA provided the Veteran with a medical examination and obtained a medical opinion as to the nature and etiology of any PTSD suffered by the Veteran. The examiner determined that a diagnosis of PTSD, under the DSM-IV, was not appropriate.  The examination and opinion are adequate.  The examiner ruled out a diagnosis of PTSD with express reference to the criteria enunciated by the DSM-IV.  See 38 C.F.R. § 4.125(a) (2013) (service connection for PTSD requires a diagnosis of PTSD under the standards of the DSM-IV).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV).  38 C.F.R. § 3.304(f) (2013).

December and September 2006 VA treatment records reveal negative PTSD screens.  An October 2007 VA treatment record also reveals a negative PTSD screen.  A December 2007 VA treatment record contains an assessment of PTSD.  An August 2009 VA treatment record notes a history of PTSD. Another August 2009 VA treatment record shows treatment for PTSD.  An August 2010 VA treatment record evidences psychotherapy treatment for PTSD.  An October 2011 VA treatment record reveals a diagnosis of PTSD by a psychologist.  An August 2012 shows a positive PTSD screen.  All of that evidence is associated with the Veteran's virtual (Virtual VA) file.  Associated with the Veteran's physical claims file is a February 2001 VA treatment record where a registered nurse diagnoses the Veteran with PTSD, the report of the Veteran's August 2013 VA examination where the examiner ruled out a diagnosis of PTSD and the Veteran's various statements that he suffers from PTSD.

In deciding whether the Veteran suffers from PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  Particularly important in the realm of PTSD claims, in order for a service connection for PTSD to be granted the diagnosis of PTSD must be made in accordance with the DSM-IV.  38 C.F.R. § 4.125(a).

The DSM-IV establishes six criteria that a mental health professional find exist before diagnosing a patient with PTSD under the DSM-IV. The Diagnostic and Statistical Manual of Mental Disorders, § 309.81 (Am. Psychiatric Ass'n 4th ed.) (1994).

The August 2013 VA examiner determined that the Veteran does not suffer from PTSD, under the standards of the DSM-IV.  The examiner noted each of the six criteria that must be present before rendering a diagnosis of PTSD under the DSM-IV.  Specifically, the August 2013 examiner determined that the Veteran did not display the necessary symptomatology under Criterion E and Criterion F, as needed to support a PTSD diagnosis.  Criterion E requires that the full symptomatology picture be present for at least one month and Criterion F clinically significant distress or impairment in social, occupational or other important areas of functioning.  See DSM-IV § 309.81.  The examiner concluded that those criteria were not present and, as such, a diagnosis of PTSD could not be rendered under the DSM-IV.  Given the clear explanation of the DSM-IV's criteria and their applicability to the Veteran's psychiatric picture, it is clear that the August 2013 examiner considered the Veteran under the DSM-VI and ruled out a diagnosis of PTSD under the DSM-IV.

The diagnoses of PTSD, on the other hand, do not clearly fall under the requirements of the DSM-VI. The February 2001 diagnosis was made by a nurse.  That diagnosis does not specify that the DSM-VI's criteria were utilized in making a determination that the Veteran suffers from PTSD.  The same is true of the October 2011 diagnosis, which was made by a staff psychologist.  That treatment record does not specify that the October 2011 diagnosis was made in accordance with the DSM-IV. 

Generally, diagnoses of PTSD by a mental health professional are presumed to be made in accordance with the DSM-IV.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  That presumption attaches "unless evidence shows to the contrary."  Id.  The February 2001 diagnosis was made by a nurse, who is not a mental health professional.  Thus, the presumption does not attach.  Moreover, the treatment record itself does not specify that the DSM-IV was utilized, nor does the record evidence that the DSM-IV was utilized.  The October 2011 diagnosis was made by a psychologist; thus, the presumption attaches.  There is, however, no evidence whatsoever that the examiner considered Criterion E or Criterion F in rendering her diagnosis.  The August 2013 examiner's express consideration of all the criteria under the DSM-IV and her declination to diagnose the Veteran with PTSD is sufficient "evidence to the contrary" to show that the October 2011 diagnosis was not made in accordance with the DSM-IV.  Indeed, the only evidence of record that shows the Veteran's purported PTSD was considered under the DSM-VI is the August 2013 VA examination, which determined that the Veteran did not have PTSD.  Thus, given the August 2013 VA examiner's express reference to the DSM-VI's criteria and no evidence that any other medical professional consider that criteria, the Board concludes that the Veteran has not been diagnosed with PTSD under the standards of the DSM-IV.

To the extent that the Veteran himself argues that he has PTSD, he is not competent to render such a diagnosis.  The Veteran has not shown sufficient knowledge of the provisions of the DSM-IV to the extent that he is capable of rendering a diagnosis of PTSD under the DSM-IV's criteria.  See generally Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).




ORDER

Entitlement to service connection for PTSD is denied.


REMAND

With respect to the Veteran' Tourette syndrome, further clarification of the December 2013 VA examiner's opinion is necessary.

The law provides that a Veteran who served during a period of war shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2013).

In this instance, despite the lack of a notation in any of the available service records that Tourette's syndrome existed prior to the Veteran's period of active service, the examiner concluded that Tourette's syndrome preexisted service.  Specifically, as support, the examiner relied on statements from the Veteran and his mother that the Veteran has suffered from Tourette's syndrome since age 10.  The examiner also cited to "UpToDate" for support, which apparently indicates that Tourette's syndrome usually has its onset during childhood.  Given this information, the examiner concluded that "there is a less than 50 percent probability that the disorder is related to the Veteran's period of active service."

Even assuming arguendo that the examiner is correct and the Veteran's Tourette's syndrome had its onset well before his period of active service, the Board's inquiry does not end.  Instead, as set out above, the Board is required to address there is clear and unmistakable evidence that it was not aggravated during service.  To that end, the record does not contain sufficient evidence to decide whether the Veteran's Tourette's syndrome underwent an increase in severity during service, other than that due to the natural progress of the disability.  The Board notes that inherited conditions may be aggravated by service and service connection may be granted upon that basis.  See VA Gen. Coun. Prec. 82-90 (July 18, 1990); VA Gen. Coun. Prec. 67-90 (July 18, 1990).  

At the Veteran's August 2013 VA examination, the Veteran was diagnosed as having panic disorder with agoraphobia and Major Depressive Disorder.  As discussed in the introduction, service connection for panic disorder with agoraphobia was granted by way of a January 2014 rating decision.  With respect to the Veteran's Major Depressive Disorder, the examiner tendered no opinion as to whether that condition is at least as likely as not related to the Veteran's period of active service.  The Board's April 2013 remand specified that the examiner was to provide an opinion as to the likelihood that any diagnosed psychiatric disorder was related to the Veteran's period of active service.  although the August 2013 examiner opined as to the etiology of the Veteran's panic disorder with agoraphobia, any relationship between the Veteran's Major Depressive Disorder and his period of active service was not addressed.  The examiner did not comply with the Board's April 2013 remand in this respect.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Moreover, as the claim of entitlement to service connection for Tourette's syndrome is being remanded, the claim relating to the Veteran's Major Depressive Disorder must also be remanded.  This is because, as highlighted in the introduction, the August 2013 examiner concluded that the Veteran's depressive disorder was secondary to his Tourette's syndrome.  An opinion as to Tourette's syndrome could have bearing on the Veteran's claim concerning Major Depressive Disorder.  The Board finds that those issues are inextricably intertwined with one another.

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the December 2013 VA examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner.  The examiner is asked to clarify his opinion regarding the nature and etiology of the Veteran's Tourette's syndrome.  Specifically, the examiner should answer the following questions:

a. Whether clear and unmistakable (undebatable) evidence shows that the Veteran's Tourette's syndrome preexisted his period of active service?

b. If it is determined that the Veteran's Tourette's syndrome clearly and unmistakably preexisted his period of service, the examiner should determine if it can be concluded with clear and unmistakable certainty (undebatable) that any pre-existing Tourette's syndrome did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

All opinions must be set forth in detail and explained in the context of the record.

If the examiner determines that he cannot provide an opinion on any of the aforementioned questions without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  If the examiner finds that another examination is required to address these questions, or the previous examiner is no longer available, another examination of the Veteran's Tourette's syndrome should be scheduled.

2. Then, return the claims folder to the August 2013 VA examiner, if available.  The claims folder must be reviewed by the examiner.  The examiner is asked to clarify his opinion regarding the nature and etiology of the depressive disorder.  Specifically, the examiner should answer the following question:

Is it at least as likely as not that the Veteran's Major Depressive Disorder is related to his period of service?

All opinions must be set forth in detail and explained in the context of the record.

If the examiner determines that he cannot provide an opinion on any of the aforementioned questions without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  If the examiner finds that another examination is required to address these questions, or the previous examiner is no longer available, another examination of the Veteran's Tourette's syndrome should be scheduled.

3. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  The AOJ must adjudicate the issues of entitlement to service connection for Tourette's syndrome and entitlement to service connection for an acquired psychiatric disorder, to include Major Depressive Disorder, to include as secondary to Tourette's syndrome.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


